Filed 2/22/22; Opinion on rehearing
                                CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FOURTH APPELLATE DISTRICT

                                      DIVISION TWO



 THE PEOPLE,

         Plaintiff and Respondent,                    E072463

 v.                                                   (Super.Ct.Nos. INF1500253 &
                                                      INF1500502)
 ELIJAH TIREK HALL,
                                                      OPINION ON REHEARING
         Defendant and Appellant.




        APPEAL from the Superior Court of Riverside County. Russell L. Moore, Judge.

Affirmed in part; reversed in part with directions.

        Daniel J. Kessler, under appointment by the Court of Appeal, for Defendant and

Appellant Elijah Tirek Hall.

        Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief

Assistant Attorney General, Julie L. Garland, Assistant Attorney General, Michael Pulos

and Kathryn Kirschbaum, Deputy Attorneys General for Plaintiff and Respondent.




                                             1
       A jury convicted Elijah Hall of six counts of robbery committed for the benefit of

a criminal street gang and one count of active gang participation (all committed when he

was 15 years old), and he received a sentence of 65 years to life in state prison. Hall

appealed his judgment of conviction, and, while his appeal was pending, Proposition 57

raised the minimum age a minor can be tried as an adult in criminal court from 14 to 16.

(Sen. Bill No. 1391 (2017-2018 Reg. Sess.) (Stats. 2018, ch. 1012, § 1).) Following the

procedure approved in People v. Superior Court (Lara) (2018) 4 Cal.5th 299 (Lara), the

trial judge recalled Hall’s sentence and transferred his case to juvenile court, where the

judge “treat[ed the] convictions as juvenile adjudications” and held a hearing to impose

an appropriate disposition. (Id. at p. 310; see also Welf. & Inst. Code, §§ 602, 702, 706.)

After Hall was transferred to the Department of Juvenile Justice, he informed us he

wished to proceed with his appeal, which we have reinstated as an appeal from a

judgment in a juvenile criminal proceeding. (Welf. & Inst. Code, §800.)

       Hall raises two challenges to the criminal trial on which his juvenile adjudications

are based. First, he argues the trial judge violated his due process rights by instructing the

jury with CALCRIM No. 315, which covers eyewitness identification evidence and tells

the jury to consider, among other factors, the witness’s level of certainty when making

the identification. We reject this argument under People v. Lemcke (2021) 11 Cal.5th

644, in which our Supreme Court recently held that CALCRIM No. 315’s certainty factor

does not violate due process.




                                              2
       We agree, however, with Hall’s second argument, which is that recently enacted

Assembly Bill No. 333 (2021–2022 Reg. Sess.) (Assembly Bill 333) requires reversal of

the true findings on the substantive gang offense and enhancements because the new law

increased the proof requirements under the gang statute (Pen. Code, § 186.22). We

therefore remand to the juvenile court to (1) give the People an opportunity to retry the

substantive charge and enhancement allegations under Assembly Bill 333’s new

requirements in a juvenile criminal proceeding and (2) impose a new disposition in Hall’s

case—either at the conclusion of retrial or upon the People’s election not to retry him.

We otherwise affirm the judgment.

                                              I

                                          FACTS

       A.     Robbery of Ismael

       Around midnight on February 7, 2015, Ismael D. was outside his home when he

noticed a black Chevy Silverado driving by at an unusually slow pace. Ismael asked the

driver if he could help him and, after a brief exchange, the driver got out of the truck,

showed Ismael his gun, and asked him if he knew anyone from a local gang called

“Cathedral City.” When Ishmael said no, Hall and his 14-year-old codefendant, Anthony

Torres, stepped out of the truck.1 Torres demanded Ismael empty his pockets, and Hall



       1Torres is not a party to this appeal. Though he initially filed an appeal raising the
same argument about CALCRIM No. 315 as Hall, he abandoned his challenge after our
Supreme Court issued their decision in People v. Lemcke, supra, 11 Cal.5th 644, which
we discuss in part II.A, below.

                                              3
hit him in the face with a rifle. More people got out of the truck then, all armed with

weapons.

       Ismael emptied his pockets and handed over his belongings, and the group began

to beat him. When his wife noticed what was happening, she yelled through the window

that she was calling the police. The group got back into the truck and fled.

       B.      Home Invasion Robbery of Multiple Victims

       Shortly after robbing Ismael, the group went to the home of Duane S. They barged

into the bedroom where Duane was hanging out with his brother and his girlfriend, and

demanded everyone empty their pockets. One of the group members said he was from

Barrio Dream Homes—another Cathedral City gang—and was there to collect on a drug

debt. The group took $40 and a computer tablet Duane and his brother had been using

moments before to record a rap song. Before leaving the room, Hall struck Duane in the

face with a rifle.

       The group proceeded down the hall to another room in the house where Duane’s

girlfriend’s son and two of his friends were playing video games. They kicked down the

locked door, and Hall and Torres drew their guns. The group took several items,

including a cell phone and a gaming system, and one of the intruders struck one of the

victims in the face with a gun. Some of them yelled “Dream Homes” as they fled the

scene. The victims saw the intruders drive away in a black Chevy Silverado and

immediately called the police.




                                             4
       Officers near the area spotted a truck matching that description. The driver refused

to pull over, initiating a relatively brief pursuit that ended when he crashed into a curb.

After the crash, everyone in the truck scattered in an attempt to hide. The officers found

Hall crouched in a nearby bush, carrying a cell phone that belonged to one of the victims.

Inside the truck, police found the guns used in the robberies and recovered the rest of the

stolen property, including the tablet Duane had been rapping into. As it turned out, the

tablet continued to record after the robbery, and it picked up the group’s discussion of the

crimes they’d just committed. The prosecution played this recording for the jury, and

Hall’s first name, Elijah, can be heard a number of times.

       C.       Eyewitness Identifications

       The same night as the robberies, three of the victims identified Hall as one of the

perpetrators from a photographic lineup. These three victims also identified Hall in court

during their trial testimony. Two other victims gave a qualified identification of Hall

from a photographic lineup. One said Hall “might have been” one of the robbers. The

other said Hall “looked familiar”; however, during trial he identified Hall as one of the

perpetrators.

       Without an objection or request for modification from Hall, the trial judge

instructed the jury with CALCRIM No. 315, the standard Judicial Council instruction

regarding eyewitness identification. That instruction directs the jury to consider up to 15

factors in evaluating eyewitness identification testimony, one of which is the witness’s

level of certainty. It says in relevant part: “You have heard eyewitness testimony



                                              5
identifying the defendant. As with any other witness, you must decide whether an

eyewitness gave truthful and accurate testimony. [¶] In evaluating identification

testimony, consider the following questions: [¶] ... [¶] How certain was the witness when
                                  2
he or she made an identification?” (CALCRIM No. 315.)

       D.     Gang Evidence

       Cathedral City Police Officer Alfredo Luna said Barrio Dream Homes is a local

gang that started in the 1950's or 1960's. As of February 2015, the gang had about 30 or

40 active members and claimed territory in the western part of Cathedral City, near the

border of Palm Springs. The gang’s primary activities included burglary, robbery,

carjacking, and shooting.

       Members of Barrio Dream Homes had been convicted of various predicate

offenses. A member named Diego Loya was convicted of robbery in 2013. A member

named Anthony Vivanco was convicted of grand theft from a person, with a gang

enhancement, in 2013. A member named Samuel Reyes was convicted of grand theft

       2 The other 14 factors are: “Did the witness know or have contact with the
defendant before the event?”; “How well could the witness see the perpetrator?”; “What
were the circumstances affecting the witness’s ability to observe, such as lighting,
weather conditions, obstructions, distance, [and] duration of observation?”; “How closely
was the witness paying attention?”; “Was the witness under stress when he or she made
the observation?”; “Did the witness give a description and how does that description
compare to the defendant?”; “How much time passed between the event and the time
when the witness identified the defendant?”; “Was the witness asked to pick the
perpetrator out of a group?”; “Did the witness ever fail to identify the defendant?”; “Did
the witness ever change his or her mind about the identification?”; “Are the witness and
the defendant of different races?”; “Was the witness able to identify other participants in
the crime?”; “Was the witness able to identify the defendant in a photographic or physical
lineup?”; and “Were there any other circumstances affecting the witness’s ability to make
an accurate identification?” (CALCRIM No. 315.)

                                             6
from a person, with a gang enhancement, in 2013. A member named Fredrico Garza was

convicted of attempted murder in 2013. Hall suffered a juvenile adjudication for assault

with a deadly weapon in 2013. And in 2014, Torres suffered a juvenile adjudication for

burglary.

       Officer Luna believed Hall and Torres were active members of Barrio Dream

Homes at the time of the alleged robberies. He explained that when members of the gang

commit violent crimes, like robbery, they benefit the gang by bolstering its reputation

within the community for violence. He also said that crimes like burglary, robbery, and

drug sales can provide a monetary benefit to the gang by bringing in money that can be

used to purchase firearms “or [other] things that the gang may need.”

       E.     Verdict

       The jury convicted Hall of six counts of robbery and one count of active

participation in a criminal street gang. (Pen. Code, §§ 211, 186.22, subd. (a); unlabeled

statutory citations refer to this code.) As to the robbery counts, the jury also found true

that the crimes were committed for the benefit of a criminal street gang (§ 186.22, subd.,

(b)), that Hall personally used a firearm (§ 12022.53, subd. (b)), and that a principal

personally used a firearm (§ 12022.53, subd. (e)). As noted, the trial judge sentenced Hall

to state prison but later vacated his sentence under Proposition 57 and transferred his case

to juvenile court for disposition. (See Lara, supra, 4 Cal.5th at p. 310; Welf. & Inst.

Code, §§ 602, 702, 706.)

       Hall filed a timely notice of appeal.



                                               7
                                                  II

                                            ANALYSIS

       A.     CALCRIM No. 315

       Hall argues the trial judge erred by failing to remove witness certainty from

CALCRIM No. 315’s list of factors for the jury to consider when evaluating eyewitness

identifications. Citing to case law noting that scientific studies have found a weak

correlation between witness certainty and accuracy, he argues the error violated his

constitutional due process rights. (E.g., People v. Sanchez (2016) 63 Cal.4th 411, 462

(Sanchez).)

       The People argue we should follow the California Supreme Court’s holding in

Sanchez and find Hall’s argument forfeited because he did not object to the instruction or

ask the trial judge to remove the certainty factor. (Sanchez, supra, 63 Cal.4th at p. 461

[“If defendant had wanted the court to modify the [eyewitness identification] instruction,

he should have requested it. The trial court has no sua sponte duty to do so”].) The People

argue that forfeiture is especially appropriate where, as here, inclusion of the certainty

factor might have been beneficial to the defendant because the evidence “involved many

identifications, . . . some [of which were] uncertain,” and “[d]efendant would surely want

the jury to consider how uncertain some of the identifications were.” (Id. at p. 462.) Hall

says his claim is not forfeited because the certainty factor violated his rights to due

process and therefore affected his “substantial rights” within the meaning of section

1259. (See People v. Anderson (2007) 152 Cal.App.4th 919, 927 [“Failure to object to



                                              8
instructional error forfeits the issue on appeal unless the error affects defendant’s

substantial rights”].)

       The People’s argument is well taken. Our Supreme Court has held that this is

precisely the type of challenge that can be forfeited if not raised during trial, and while

none of the witnesses who identified Hall were asked whether they were certain about the

identification or volunteered that they were, two of them expressed a degree of

uncertainty. But more fundamentally, Hall’s argument for avoiding forfeiture fails for the

same reason his challenge fails on the merits—his substantial rights weren’t affected

because the instruction doesn’t violate due process. While this appeal was pending, our

Supreme Court decided People v. Lemcke, supra, 11 Cal.5th 644 (Lemcke), in which it

concluded CALCRIM No. 315’s certainty factor does not violate due process even

though empirical research shows that confidence in a witness identification is generally

not a reliable indicator of accuracy. (Id. at p. 644.) The court based its decision on a

number of considerations, including that the factor does not equate certainty with

accuracy and that it is just one of several other factors for evaluating the credibility of a

witness identification. (Id. at p. 657.) “[W]e find nothing in CALCRIM No. 315’s

instruction on witness certainty that operates to ‘lower the prosecution’s burden of proof.’

. . . [T]he instruction does not direct the jury that ‘certainty equals accuracy.’ [Citation.]

Nor does the instruction state that the jury must presume an identification is accurate if

the eyewitness has expressed certainty. [Citation.] Instead, the instruction merely lists the

witness’s level of certainty at the time of identification as one of 15 different factors that



                                               9
the jury should consider when evaluating the credibility and accuracy of eyewitness

testimony. The instruction leaves the jury to decide whether the witness expressed a

credible claim of certainty and what weight, if any, should be placed on that certainty in

relation to the numerous other factors listed in CALCRIM No. 315. Indeed, even [the
                                                                                          3
defendant] acknowledges that, on its face, the instruction is ‘superficially neutral.’”

(Ibid.)

          The court also noted that Lemcke had the opportunity to (and did) present expert

evidence on the reliability of eyewitness identification, and it also noted that the jury

received other instructions tending to mitigate any correlation CALCRIM No. 315 might

suggest between certainty and accuracy. Specifically, the trial court had instructed the

jury that “‘[p]eople sometimes honestly . . . make mistakes about what they remember,’”

and that they were responsible for “‘judg[ing] the credibility or believability of the

witnesses.’” (Lemcke, supra, 11 Cal.5th at p. 658.) Additionally, CALCRIM No. 315

itself emphasizes that “[t]he People have the burden of proving beyond a reasonable

doubt that it was the defendant who committed the crime” and if they “have not met this

burden, you must find the defendant not guilty.” (Lemcke, at p. 658.) Based on all of

these considerations, the court concluded that “listing the witness’s level of certainty as

one of [several] factors the jury should consider when evaluating an eyewitness

          3
         Despite finding no due process violation, the court acknowledged the
instruction’s potential to mislead jurors about the relationship between certainty and
accuracy and therefore used its supervisory powers to direct “trial courts to omit the
certainty factor from CALCRIM No. 315 until the Judicial Council has the opportunity to
consider how the language might be better worded to minimize juror confusion on this
point.” (Lemcke, supra, 11 Cal.5th at p. 669.)

                                              10
identification did not render [Lemcke’s] trial fundamentally unfair or otherwise amount

to a due process violation.” (Id. at p. 661.)

       Lemcke’s holding applies squarely to this case. During Hall’s trial, the judge gave

the jury the same additional instructions on witness testimony and the prosecution’s

burden of proof that were given in Lemcke, and there was nothing to stop Hall from

presenting expert evidence on eyewitness identification. We therefore reject his claim of

instructional error.

       But even if it had been error to give the certainty factor, we see no prejudice

resulting from the instruction. First of all, as noted above, none of the witnesses said they

were certain about their identifications but two did express a degree of certainty when

selecting Hall from the photographic lineup. One said Hall “might have” been one of the

robbers and the other said Hall “looked familiar.” Thus, when it came to those two

witnesses, telling the jury to consider how certain the witnesses were when they made

their identifications could only benefit Hall. Second, and more importantly, the

identifications were not the only—or even strongest—evidence connecting Hall to the

robberies. Hall’s name was mentioned multiple times in the recording recovered from the

tablet, and the police caught him trying to run from the truck used in the robberies while

carrying one of the stolen items. Given the compelling evidence of guilt independent of

the identifications, we conclude “[i]t is not reasonably probable [Hall] would have

obtained a more favorable result had the trial court deleted the certainty factor.”

(Sanchez, supra, 63 Cal.4th at p. 463.)



                                                11
       B.     Assembly Bill 333

              1.     Amendments to section 186.22

       Section 186.22 makes it a crime to actively participate in a “criminal street gang,”

and the statute provides for enhanced punishment when a defendant is convicted of an

enumerated felony committed “for the benefit of, at the direction of, or in association

with any criminal street gang.” (Former § 186.22, subds. (a), (b)(1).) As noted above,

Hall’s judgment included a conviction and six enhancements under this provision, one

accompanying each robbery conviction.

       Shortly before we issued our opinion in this appeal, the Legislature enacted

Assembly Bill 333, which amended section 186.22 to impose new substantive and

procedural requirements for gang allegations and the substantive offense of gang

participation. Because the new law would go into effect before Hall’s judgment of

conviction became final, we granted his petition for rehearing and ordered supplemental

briefing on the effect of Assembly Bill 333 on this case.

       The new law made three significant modifications to section 186.22—it amended

the definitions of “criminal street gang” and “pattern of criminal gang activity” and

clarified the evidence needed to establish an offense benefits, promotes, furthers or assists

a criminal street gang. Previously, the statute defined a “criminal street gang,” as “any

ongoing organization, association, or group of three or more persons . . . whose members

individually or collectively engage in, or have engaged in, a pattern of criminal gang

activity.” (Former § 186.22, subd. (f), italics added.) Assembly Bill 333 narrowed the



                                             12
definition to “an ongoing, organized association or group of three or more persons . . .

whose members collectively engage in, or have engaged in, a pattern of criminal gang

activity.” (Assem. Bill 333, § 3, revised § 186.22, subd. (f), italics added.) In other words,

because the Legislature replaced “individually or collectively engage in . . . a pattern of

criminal gang activity” with simply “collectively engage,” the statute now requires the

People “to prove that two or more gang members committed each predicate offense.”

(People v. Delgado (Feb. 10, 2022, B299482) __ Cal.App.5th __ [2022 Cal.App. Lexis

104, *3]; accord, People v. Lopez (2021) 73 Cal.App.5th 327, 344-345.)

       As for what constitutes a “pattern of criminal gang activity,” previously the

prosecution needed to prove “only that those associated with the gang had committed at

least two offenses from a list of predicate crimes on separate occasions within three years

of one another.”4 (People v. Sek (Feb. 1, 2022, B309003) ___ Cal.App.5th ___ [2022

Cal.App. Lexis 82] (Sek), citing former § 186.22, subd. (e).) Assembly Bill 333 made

several changes to this definition. First, the predicate offenses now must have been

committed by two or more “members” of the gang (as opposed to any persons).

(§ 186.22, subd. (e)(1).) Second, the predicate offenses must be proven to have

“commonly benefited a criminal street gang.” (Ibid., italics added.) Third, the last

predicate offense must have occurred within three years of the date of the currently


       4  Specifically, the statute defined a “pattern of criminal gang activity” to require
proof of two or more predicate offenses enumerated in that subdivision, “provided at least
one . . . occurred after the effective date of this chapter and the last . . . occurred within
three years after a prior offense, and the offenses were committed on separate occasions,
or by two or more persons.” (Former § 186.22, subd (e)(1), italics added.)

                                             13
charged offense. (Ibid.) Fourth, the list of qualifying predicate offenses has been reduced.

(Ibid.) And fifth, the currently charged offense no longer counts as a predicate offense.

(§ 186.22, subd. (e)(2).)

       Finally, and perhaps most notably, Assembly Bill 333 requires the prosecution to

prove the benefit the gang derives from the predicate and current offenses is “more than

reputational.” (Stats. 2021, ch. 699, § 3 [enacting § 186.22, subd. (g)].) New section

186.22, subdivision (g), provides, “As used in this chapter, to benefit, promote, further, or

assist means to provide a common benefit to members of a gang where the common

benefit is more than reputational. Examples of a common benefit that are more than

reputational may include, but are not limited to, financial gain or motivation, retaliation,

targeting a perceived or actual gang rival, or intimidation or silencing of a potential

current or previous witness or informant.”

       In addition to these substantive changes, Assembly Bill 333 added section 1109,

which establishes a new procedure for trying substantive offenses and enhancements

under section 186.22. Section 1109, subdivision (a) requires the court to bifurcate the trial

of any gang enhancements, upon the defendant’s request. Section 1109, subdivision (b)

requires trial courts to try the substantive offense of gang participation “separately from

all other counts that do not otherwise require gang evidence as an element of the crime,”

whether or not requested by the defense.




                                             14
              2.     Application

       The parties agree, and so do we, that Assembly Bill 333’s substantive changes

apply retroactively to all cases—like Hall’s—in which the judgment of conviction is not

yet final because the changes “redefine, to the benefit of defendants, conduct subject to

criminal sanctions.” (Tapia v. Superior Court (1991) 53 Cal.3d 282, 300-301; see also In

re Estrada (1965) 63 Cal.2d 744 [when a change in law reduces the punishment for a

crime, defendants with nonfinal judgments are entitled to those “ameliorating benefits”];

People v. Lopez, supra, 73 Cal.App.5th at p. 344 [concluding substantive changes in

Assembly Bill 333 apply retroactively because they “increase[] the threshold for

conviction of the section 186.22 offense and the imposition of the enhancement”].)

       The parties disagree, however, about the effect of these changes in this case. Hall

argues reversal is required because the People did not ask the jury to find at least some of

the elements that Assembly Bill 333 requires, and that the prior law did not require. The

People argue that instructing the jury on the former version of section 186.22 constitutes

harmless error because the record contains substantial evidence to support the gang

conviction and enhancements even under the new law’s stricter requirements. We agree

with Hall.

       Because Assembly Bill 333 essentially adds new elements to the substantive

offense and enhancements in section 186.22—for example, by requiring proof that gang

members “collectively engage” in a pattern of criminal gang activity, that the predicate

offenses were committed by gang members, that the predicate offenses benefitted the



                                             15
gang, and that the predicate and underlying offenses provided more than a reputational

benefit to the gang—we agree with our colleagues in the Second District that the

prejudice standard articulated in Chapman v. California (1967) 386 U.S. 18, 24

(Chapman) applies. (Sek, supra, __ Cal.App.5th at p. __ [2022 Cal.App. Lexis 82 at

p. *10]; People v. Delgado, supra, __ Cal.App.5th at p. __ [2022 Cal.App. Lexis 104 at

p. *37].) Under that standard, the absence of instruction on the amended version of

section 186.22 requires reversal unless “it appears beyond a reasonable doubt that the

error did not contribute to th[e] jury’s verdict.” (People v. Flood (1998) 18 Cal.4th 470,

504.)

        On this record, we cannot conclude the jury instructions were harmless beyond a

reasonable doubt. First, the evidence of predicate offenses the prosecution presented to

establish Barrio Dream Homes’s pattern of criminal gang activity, while sufficient at the

time of trial, is insufficient under the new law. As best we can tell from the trial record,

all six of the predicate offenses submitted to the jury were committed by a single gang

member acting individually, rather than collectively, with at least one other gang

member. Second, the jurors were permitted to consider the current offenses in

determining whether the prosecution had proven a pattern of criminal gang activity, and

they were not required to find the predicate offenses benefitted the gang. And third, the

prosecution’s evidence and argument focused on reputational benefit to the gang, which

is also no longer permitted under amended section 186.22.




                                              16
       The People argue that because Officer Luna also testified about financial benefits

to the gang that were not merely reputational, their gang evidence was sufficient even

under the new law. But “to prove harmless error under the Chapman standard, it is not

enough to show that substantial or strong evidence existed to support a conviction under

the correct instructions.” (Sek, supra, __ Cal.App.5th at p. ___ [2022 Cal.App. Lexis 82

at p. *11].) The inquiry “is not whether, in a trial that occurred without the error, a guilty

verdict would surely have been rendered, but whether the guilty verdict actually rendered

in this trial was surely unattributable to the error.” (Sullivan v. Louisiana (1993) 508 U.S.

275, 279.) This standard is much higher than substantial evidence review. For example,

courts have found harmless error under the Chapman standard where the missing element

from an instruction was uncontested or proved as a matter of law. (See People v. Merritt

(2017) 2 Cal.5th 819, 832 [“‘where a reviewing court concludes beyond a reasonable

doubt that the omitted element was uncontested and supported by overwhelming

evidence, such that the jury verdict would have been the same absent the error, the

erroneous instruction is properly found to be harmless’”]; People v. Vinson (2011) 193

Cal.App.4th 1190, 1200.) Here, as in Sek, “the basis of the jury’s verdict is not so clear.”

(Sek, at p. *13.) Because the prosecution presented evidence of both financial and

reputational benefit, “we cannot rule out the possibility that the jury relied on reputational

benefit to the gang as its basis for finding the enhancements true.” (Ibid.)

       The proper remedy for this type of failure of proof —where newly required

elements were “never tried” to the jury—is to remand and give the People an opportunity



                                              17
to retry the affected charges. (People v. Figueroa (1993) 20 Cal.App.4th 65, 71-72, fn. 2;

see also People v. Eagle (2016) 246 Cal.App.4th 275, 280 [“When a statutory

amendment adds an additional element to an offense, the prosecution must be afforded

the opportunity to establish the additional element upon remand. [Citation.] Such a retrial

is not barred by the double jeopardy clause or ex post facto principles”].)

       Finally, we reject Hall’s argument that we must also reverse his robbery

convictions because those charges were not tried separately from his gang charges, as

required by new section 1109. Even if section 1109 applied retroactively to his case—an

issue we need not and do not decide here—Hall cannot show it is “reasonably probable”

he would have obtained a more favorable result if his trial had been bifurcated. (People v.

Watson (1956) 46 Cal.2d 818, 836.) This is because when the evidence of guilt on the

relevant charges is “overwhelming,” as it was here, it is unlikely the defendant was

harmed by the format of the trial. (People v. Pinholster (1992) 1 Cal.4th 865, 931

[concluding the failure to bifurcate was harmless under the Watson standard because

“[t]here was overwhelming evidence of defendant’s guilt on the other charges”].) The

People presented strong evidence that Hall committed the charged robberies. Police

caught him hiding with contraband shortly after the second robbery, four victims

identified him as one of the perpetrators, and his name comes up at multiple points on the

recording from the stolen tablet. Under these circumstances, we conclude that the jury’s

verdict was based on the evidence, not improper bias, and that bifurcation would not have

helped Hall.



                                             18
                                              III

                                       DISPOSITION

       We reverse the true findings on the offense of active gang participation (§ 186.22,

subd. (a)) and the gang enhancement allegations on each robbery count (§ 186.22, subd.

(b)) and remand to the juvenile court with directions to (1) give the People an opportunity

to retry the offense and enhancements under the law as amended by Assembly Bill 333;

and (2) if the People elect not to retry Hall, or at the conclusion of retrial, to impose an

appropriate disposition. In all other respects, we affirm the judgment.

       CERTIFIED FOR PUBLICATION


                                                                  SLOUGH
                                                                                               J.
We concur:


McKINSTER
                 Acting P. J.


MENETREZ
                           J.




                                              19